Citation Nr: 0922007	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-28 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for anxiety disorder.  

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to service connection for a left shoulder 
disability.  

4.  Entitlement to service connection for a low back 
disability.  

5.  Entitlement to service connection for an upper back 
disability.  

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran was a member of the Army National Guard from 
April 1980 to June 1987 with a period of initial active duty 
for training from April 1980 to December 1980, and served on 
active duty with the U.S. Army from June 1987 to November 
1989.  

By rating action in February 2004, the RO denied, in part, 
service connection for anxiety disorder.  By rating action in 
December 2005, the RO found that new and material evidence 
had not been received to reopen the claim for anxiety 
disorder.  The Veteran was notified of these decisions and 
did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision by the RO which 
denied service connection for tinnitus, right and left 
shoulder and upper and lower back disabilities, and found 
that new and material evidence had not been received to 
reopen the claim for anxiety disorder.  A videoconference 
hearing before the undersigned member of the Board was held 
in December 2007.  

The issues of service connection for tinnitus, right shoulder 
and upper back disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  Service connection for anxiety disorder was last finally 
denied by an unappealed rating decision by the RO in December 
2005.  

3.  The additional evidence received since the December 2005 
RO decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection anxiety disorder, and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

4.  The Veteran is not shown to have a left shoulder or low 
back disability at present which is related to service.  


CONCLUSIONS OF LAW

1.  The December 2005 RO decision which denied service 
connection for anxiety disorder is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for anxiety disorder.  38 
U.S.C.A. §§ 1131, 5103A, 5107, 5108 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2008).  

3.  The Veteran does not have a left shoulder disability due 
to disease or injury which was incurred in or aggravated by 
service nor may any arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & West 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.309 (2008).  

4.  The Veteran does not have a low back disability due to 
disease or injury which was incurred in or aggravated by 
service nor may any degenerative disc disease be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002 & West 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in January 2007, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Veteran was notified of the basis for the prior denial of his 
claim for anxiety disorder and of the evidence necessary to 
reopen the claim.  He was also notified of the evidence that 
was needed to substantiate his claims of service connection 
for a left shoulder and low back disability; of what 
information and evidence that VA will seek to provide and 
what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was his responsibility to provide VA with any 
evidence pertaining to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Veteran was notified of his responsibility to submit 
evidence which showed that he had a disability at present 
which had its onset in service or within the presumptive 
period subsequent to service; of what evidence was necessary 
to establish service connection; and why the current evidence 
was insufficient to award the benefits sought.  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran testified 
at a videoconference hearing before the undersigned acting 
member of the Board in December 2007.  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  With respect to the claims of 
service connection for low back and left shoulder 
disabilities, the Board concludes that an examination is not 
needed because there is no persuasive evidence of an "in-
service event, injury or disease," or evidence that the 
claimed conditions are related to service.  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the Veteran's claim, 
the Board must first rule on the matter of reopening of the 
claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for anxiety disorder was 
last finally denied by the RO in December 2005.  There was no 
appeal of this rating decision, and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the February 2004 
rating decision which initially denied service connection for 
anxiety disorder included the Veteran's service treatment 
records and VA outpatient notes for treatment from November 
1999 to November 2000.  

The service treatment records were negative for any 
complaints, findings, abnormalities or diagnosis referable to 
any psychiatric problems.  On a Report of Medical History for 
separation from service in August 1989, the Veteran 
specifically denied any history of frequent trouble sleeping, 
depression or excessive worry, loss of memory, or nervous 
trouble of any sort.  The Veteran's psychiatric status on 
examination at that time was normal.  

The VA outpatient notes showed that the Veteran was first 
seen for anxiety/depression in November 1999, and was 
prescribed Zoloft.  When seen on follow-up in December 1999, 
the Veteran reported problems with concentration and anxiety 
attacks which were sometimes caused by special situations 
such as being in crowds.  The diagnosis was depressive 
disorder, not otherwise specified with secondary anxiety 
state.  

By rating action in February 2004, the RO, in part, denied 
service connection for anxiety disorder.  The Veteran was 
notified of this decision and did not appeal.  

The evidence of record at the time of the December 2005 
rating decision which denied the Veteran's request to reopen 
the claim for anxiety disorder included the evidence 
discussed above, a September 2003 psychiatric evaluation 
report for Social Security disability, and VA outpatient 
records from 1990 to 2005.  

The September 2003 psychiatric evaluation report noted a 
history of physical abuse by his stepfather.  The Veteran 
dated the onset of his anxiety to 1999, when his back 
problems began, but said that it might have started earlier 
when he was in the service.  The diagnoses included dysthymic 
disorder, panic disorder without agoraphobia and physical 
abuse as a child (by report).  

The VA outpatient notes, which included some duplicate 
reports, showed treatment for various maladies, but did not 
reflect any psychiatric complaints or abnormalities prior to 
November 1999, and did not include any competent opinion 
relating any current psychiatric disorder to service.  

By rating action in December 2005, the RO found that new and 
material evidence had not been received to reopen the claim 
of service connection for anxiety disorder.  The Veteran was 
notified of this decision and did not appeal.  

The evidence added to the record since December 2005 included 
the evidence discussed above, a statement from the Veteran's 
sister, VA outpatient notes for 2006, and numerous private 
medical records, including some duplicates from 1983 to 2006.  

The Veteran's sister reported that he had told her about the 
pressure he was under and other "terrible experiences" he 
had when he was in Germany.  She also reported that the 
Veteran had lost interest in many of the activities that he 
enjoyed prior to service.  

While the Veteran's sister is competent to provide evidence 
concerning her observations, as a layperson, she is not shown 
to possess the medical expertise necessary to render a 
medical opinion.  Bostain v. West, 11 Vet. App. 124, 127 
(1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  Thus, her 
statement is of little probative value as to the nature or 
etiology of his current psychiatric disorder.  

The additional medical records showed treatment for various 
maladies from 1983 to 2006, but do not reflect any 
psychiatric complaints, treatment or abnormalities prior to 
1999.  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative evidence showing that the Veteran's current anxiety 
disorder is related to service.  The evidence previously 
considered did not show any complaints, treatment, 
abnormalities, or diagnosis referable to any psychiatric 
problems in service or until some 10 years after service.  
The additional evidence merely showed continued treatment for 
various maladies, including psychiatric problems since 1999.  
As a whole, the additional evidence does not offer any new or 
favorable probative information and does not raise a 
reasonable possibility of substantiating the claim.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) (medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence).  

Concerning the Veteran's testimony, while he believes that 
his anxiety disorder is related to service, he is not 
competent to offer a medical opinion, nor does any such 
testimony provide a sufficient basis for reopening a 
previously disallowed claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  Furthermore, there is no competent medical 
opinion relating the Veteran's current anxiety disorder to 
service.  

Therefore, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical opinion linking the Veteran's current anxiety 
disorder to service.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  Accordingly, a basis to reopen the claim of 
service connection for anxiety disorder has not been 
presented.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis is manifest to a compensable degree within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  



Low Back & Left Shoulder Disabilities

The Veteran contends that he injured his upper and lower back 
and both shoulders lifting a heavy object in service and 
believes that his current back and shoulder problems are 
related to service.  At the videoconference hearing in 
December 2007, the Veteran testified that in June 1988, he 
was helping a sergeant lift a heavy box when he felt 
something pop in his left shoulder.  He said he was seen at 
the base clinic for bilateral shoulder and upper and lower 
back pain and was given some pills, but that no x-ray studies 
or other diagnostic tests were performed.  The Veteran 
testified that he was treated only once during service, and 
that he did not seek any further medical attention for 
several years after service, but that he did take over-the-
counter medications.  

With regard to his assertions, the Board notes that the 
service treatment records do not show any complaints, 
treatment, abnormalities, or diagnosis referable to any left 
shoulder or low back problems during service.  The service 
records showed that the Veteran was treated on one occasion 
in June 1988, for a right upper back ache, but do not reflect 
any signs or symptoms referable to his lower back or left 
shoulder.  At that time, the Veteran reported that he had 
been doing some heavy lifting the day before his pain began.  
An examination of the right shoulder/back area revealed some 
tenderness over the right trapezius with full range of motion 
in the right shoulder; NVM was intact, distally.  The 
assessment was upper back strain, and the Veteran was 
prescribed Flexeril and Motrin, and put on light duty for 
three days, to return as needed.  

On a Report of Medical History for separation from service in 
August 1989, the Veteran specifically denied any swollen or 
painful joints, arthritis or bursitis, bone joint or other 
deformity, lameness, painful or trick shoulder, or recurrent 
back pain, and no pertinent abnormalities were noted on 
examination at that time.  His separation examination in 
August 1989 showed normal upper extremities, spine and 
musculoskeletal systems.  

Further, the Board notes that while the Veteran contends that 
he has had chronic low back and left shoulder problems since 
service, he did not mention any such problems on his original 
application for VA compensation benefits received in July 
2003, or on a subsequent claim received in September 2005.  
In fact, prior to the receipt of this claim in December 2006, 
the Veteran never related any low back problems to service.  
The evidence of record showed that the Veteran was seen for 
various maladies, including chronic low back problems on 
numerous occasions from 1999 to the present, but no treatment 
prior to 1999.  The Board also notes that while the Veteran 
reported a history of multiple back injuries over the years 
to various private doctors, including having a four wheeled 
vehicle flip over on his back in 1976, being thrown from 
horses growing up on a farm, and from working construction, 
he never mentioned any history of a back injury in service 
until the filing of this claim.  (See VA outpatient notes in 
October and December 1999).  On most occasions, the Veteran 
reported that he had back pain since an off-road vehicle 
injury in 1976, and said that his back pain had worsened 
since 1999.  (See April 2003 private chiropractic note).  

While the Veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) ; see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

While the Veteran may believe that his current low back and 
left shoulder problems are related to service, he has not 
presented any competent medical evidence to support his 
assertions.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

To the extent the Veteran contends that he has had chronic 
left shoulder and low back problems since service, the Board 
finds that his assertions are unsupported by any objective 
evidence.  In fact, service treatment records show a normal 
spine and musculoskeletal systems and no complaints, 
treatment or abnormalities referable to any low back problems 
in service, and there is negative post-service medical 
evidence for some 10 years after service separation.  Thus, 
the Board finds that assertions of chronic left shoulder and 
low back problems since service is not supported by the 
contemporaneous record and therefore, not credible.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Maxon 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Forshey v. 
Principi, 284 F. 3d 1335 (Fed. Cir. 2002).  

Inasmuch as there is no evidence of any left shoulder or low 
back problems in service or until many years after discharge 
from service, and no competent medical evidence relating any 
current disability to service, the Board finds no basis for a 
favorable disposition of the Veteran's claim.  Accordingly, 
the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues on appeal.  Therefore, 
that doctrine is not for application in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for anxiety disorder, the 
appeal is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for a low back disability is denied.  




REMAND

Concerning the remaining issues on appeal, the Board finds 
that additional development must be accomplished prior to 
further consideration of the Veteran's claim.  

The Veteran contends that he has an upper back and right 
shoulder disability due to injuries in service.  He also 
contends that he has had chronic tinnitus since service when 
he worked in the armory and occasionally had to test weapons 
on the firing range.  The Veteran testified, however, that he 
wore protective hearing equipment in service.  

Service treatment records show that the Veteran was seen for 
a bruised right shoulder which reportedly was bruised while 
lifting in November 1987.  Except for some tenderness over 
the mid trapezius, there were no pertinent abnormalities on 
examination.  The Veteran had full range of motion in the 
right shoulder without any swelling, redness, or warmth.  The 
assessment was mild sprain of the right trapezius.  Parafon 
Forte was prescribed and the Veteran was restricted to no 
pushing/pulling for five days.  He was to return as needed.  
Service treatment records also show that the Veteran was seen 
for right upper back/shoulder pain in June 1988, after doing 
some heavy lifting the day before.  Examination of the right 
shoulder/back area revealed some tenderness in the right 
trapezius and full range of motion in the right shoulder.  
The assessment was upper back strain.  The Veteran was 
prescribed Flexeril and Motrin and put on light duty for 
three days.  The service records do not show any further 
treatment for any upper back or right shoulder problems 
during service.  

The service treatment records showed that the Veteran was 
seen for an earache and some decreased hearing on a couple of 
occasions in November and December 1987, and again in 
February 1988.  The impression included otitis media.  The 
service records were negative for any complaints, 
abnormalities or diagnosis referable to any problems with 
tinnitus.  On a Report of Medical History for separation from 
service in August 1989, the Veteran specifically denied any 
ear problems or hearing loss, swollen or painful joints, 
arthritis or bursitis, bone joint or other deformity, 
lameness, painful or trick shoulder, or recurrent back pain, 
and no pertinent abnormalities were noted on examination at 
that time.  

Prior to the filing of this claim, the evidentiary record 
does not show any complaints, treatment or abnormalities 
referable to any ear problems, tinnitus or upper back or 
right shoulder problems.  The evidence of record showed that 
the Veteran had a history of multiple back injuries and high 
weight lifting jobs all of his life, including construction, 
roofing and working with jackhammers.  A private MRI in 
December 2006 revealed significant degenerative changes of 
the cervical spine, most marked at the C5 and C6 interspaces.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In this case, the evidence of record shows treatment for ear 
problems and upper back/right shoulder pain in service, 
medical evidence of a current disability, and evidence 
suggesting a possible relationship between his current 
cervical spine problems and service.  However, the Veteran 
has not been afforded a VA examination to determine the 
etiology of any current upper back or right shoulder 
problems.  Therefore, one must be provided to him.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  

Part of VA's duty to assist under VCAA is to provide the 
Veteran with an examination if, as in this case, there is 
competent evidence of a current disability, and the evidence 
indicates that the disability may be related to an event in 
service.  38 C.F.R. § 3.159(c)(4) (2008).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate steps 
to contact the Veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any upper 
back or right shoulder problems or 
tinnitus since his discharge from 
service.  Thereafter, the AMC should 
attempt to obtain all identified records 
and associate them with the claims file.  
All attempts to procure records should be 
documented in the file.  If any records 
identified by the Veteran cannot obtain, 
a notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
any unsuccessful efforts in this regard.  

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any identified upper back 
and/or right shoulder disability.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies should be accomplished.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any identified upper back or 
right shoulder disability is 
etiologically related to or a residual of 
the Veteran's upper back and right 
shoulder problems in service, or are 
otherwise related to service.  The 
examiner should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  If the 
examiner is unable to render a 
determination as to the etiology, she/he 
should so state and indicate the reasons.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

3.  The Veteran should be afforded a VA 
audiological evaluation to determine the 
nature and etiology of his claimed 
tinnitus.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  All indicated tests and studies 
should be accomplished.  The audiologist 
should provide an opinion as to whether 
it is at least as likely as not that any 
existing tinnitus was caused by acoustic 
trauma in service or is otherwise 
etiologically related to the Veteran's 
military service.  The examiner should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the examiner is 
unable to render a determination as to 
the etiology, she/he should so state and 
indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.  

5.  After the requested development has 
been completed, the AMC should 
readjudicate the claims based on all the 
evidence of record and all governing 
legal authority, including VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


